DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 10-13, 16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over applicant-cited Tatsuo (JPS5962705A herein after “Tatsuo”; English translation provided by examiner) in view of applicant-cited JPH0732203 (herein after ‘203’, applicant-provided translation was used for reference paragraphs in rejection)

Claim 1: Tatsuo teaches a piston position control system comprising: a fluid control valve (Section 3, second para. Fluid pressure cylinders, including servo cylinders, are well understood in the art and the fluid is controlled using valves. Tatsuo relates the invention to a servo cylinder or the like, therefore the invention is understood to use a valve.) configured to control a position of a piston (method of keeping the the piston rod insertion/retraction amount relative to the cylinder is detected in response to the control command; and at the fluid pressure cylinder that controls the piston rod insertion-retraction amount based on the error data between the detected data and the control command data).
	Tatsuo acknowledges the impact of temperature on the working fluid within the cylinder including a pressure change and/or viscosity change in the fluid that affects propagation speed of the ultrasonic waves (page 4, first full para.). 
	Tatsuo fails to teach adjusting the position estimate to operate the fluid control valve based on a baseplate temperature derived from a fluid temperature defined by the first time of flight and the second time of flight.
	However, The temperature of the fluid can easily be determined from the propagation speed of the ultrasound, as taught by Tatsuo (l = CT1; and ∆l = C∆T1).  Knowing the temperatures of various elements can aide in understanding how the fluid will act/react when introduced into the cylinder.  Colder fluid will be more viscous and therefore will flow and move differently than hydraulic fluid at room temperature.  If the cylinder and fluid are at different temperatures, the fluid may expand within the cylinder and vice-versa.  Knowing the temperature of the cylinder and/or temperature of the fluid can determine how the hydraulic fluid will perform therefore, it can be important to know the temperatures when they can have variance.  
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to determine the temperature of the hydraulic fluid from the distance and time detected by Tatsuo. 

	However, 203 teaches piston 2 in a cylinder tube 1 and measurement of the position of the piston within the cylinder using an ultrasonic transducer 10 (Fig. 1) placed outside of the cylinder. 203 removes the time it takes for the ultrasound to travel through the cylinder wall at the bottom [0020].  203 removes the propagation time for the ultrasound to move through the cylinder tube bottom which is made of iron under the influence of temperature of the bottom of the cylinder. [0020]-[0022]. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to determine the hydraulic fluid temperature and the base plate (cylinder wall) to remove the propagation time of the ultrasound through the wall and have the most accurate detected position of the piston and, further, adjust the position estimate to operate the fluid control valve based on a baseplate temperature derived from a fluid temperature defined by the first time of flight and the second time of flight and best anticipate and control the operation of the cylinder. 

Claim 2: Tatsuo in view of 203 teaches the piston position control system of claim 1.  Tatsuo teaches an ultrasonic transceiver configured to output a first acoustic signal and define the first time-of-flight based on a first echo associated with the first acoustic signal (Tatsuo uses an ultrasonic transceiver 5 to emit a signal toward the concave (or convex) portion of the piston 3 and onto the portion without the feature and receive both signals (end page 5). The first signal is reflected back and received as T1, the second signal is reflected from a different position and received as ∆T1.

Claim 3: Tatsuo in view of 203 teaches the piston position control system of claim 1.  Tatsuo fails to teach wherein the piston is disposed in a cylinder having a baseplate associated with the baseplate temperature.
	However, 203 teaches a cylinder 1 having a baseplate (bottom of the cylinder tube, Fig. 1) associated with the baseplate temperature (the baseplate is made of iron and under the influence of temperature of the bottom of the cylinder tube [0020].


Claim 4: Tatsuo in view of 203 teaches the piston position control system of claim 3.  Tatsuo teaches wherein the cylinder houses fluid associated with the fluid temperature (it is a fluid pressure cylinder and the ultrasound travels through the fluid between the piston 3 and transceiver 5.

Claim 5: Tatsuo in view of 203 teaches the piston position control system of claim 3.  Tatsuo in view of 203 fails to teach wherein a baseplate material composition of the baseplate includes aluminum.
	However, cylinder materials are a design choice within the scope of a person having ordinary skill in the art.  Cylinders can be chosen based on anticipated pressures, compatibility with other materials, operating environment, etc.  Various materials known in the art include aluminum, iron, stainless steel, chrome, various alloys including bronze, manganese, nickel, iron, etc. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the system and method of Tatsuo in view of 203 to a cylinder of any material, including aluminum, and apply the known technique to improve similar devices in the same way. 

Claim 6: Tatsuo in view of 203 teaches the piston position control system of claim 3.  Tatsuo teaches wherein the piston includes a head defining a step (concave part 6 defining step ∆l, Fig. 2), and the position estimate is calculated according to a transmission speed C and a height ∆l: l = (T1/ ∆T1)* ∆l (see pages 6-7). 	
	Tatsuo fails to teach wherein the position estimate is calculated according to a thickness, L, of the baseplate, and a transmission speed, vp, associated with the baseplate.
	However, 203 teaches the removal of the transmission time for the ultrasound to travel through the bottom of the cylinder (see Fig. 1, [0020]).  This requires knowing the speed of the ultrasound and the properties of the material of the bottom of the cylinder, iron.  


Claim 7: Tatsuo in view of 203 teaches the device of claim 6, previous.  Tatsuo in view of 203 fails to teach wherein the position estimate is equal to                                 
                                    
                                        
                                            t
                                            1
                                            -
                                            
                                                
                                                    L
                                                
                                                
                                                    v
                                                    p
                                                
                                            
                                        
                                    
                                    *
                                    (
                                    
                                        
                                            h
                                        
                                        
                                            t
                                            2
                                            -
                                            t
                                            1
                                        
                                    
                                    )
                                
                            .
	However, the above equation is determining the time for ultrasound to travel the distance to the cylinder (t1-L/vp) by the speed of the ultrasound found from the speed to cover the distance of the step h/(t2-t1) and thereby determining a total distance.  This is also found by Tatsuo by using l=T1/ ∆T1 x ∆l.  203 teaches that it is known to remove the propagation time from the total travel time within the fluid.  
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the basic principles of math and solve for unknowns using known variables in order to determine the parameters which are indicated as relevant according to the prior art and thereby determine the most accurate position of the piston and facilitate the best fluid control for the piston.

Claim 10: Tatsuo in view of 203 teaches the piston position control system of claim 1.  Tatsuo in view of 203 fail to teach wherein a piston material composition of the piston includes steel.
	However, piston materials are a design choice within the scope of a person having ordinary skill in the art.  Pistons can be chosen based on anticipated pressures, compatibility with other materials, operating environment, etc.  Various materials known in the art include aluminum, iron, stainless steel, chrome, various alloys including bronze, manganese, nickel, iron, etc. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to apply the system and method of Tatsuo in view of 203 to a piston of any material, including aluminum, and apply the known technique to improve similar devices in the same way.

Claim 11: Tatsuo teaches a method comprising: receiving a position command (control command); receiving a first time-of-flight, t1, and a second time-of-flight, t2 (reflected waves P1 and P2 provide a first time-of-flight T1 and second time-of-flight ∆T1, Fig. 3. See page 6) operating a fluid control valve (Section 3, second para. Fluid pressure cylinders, including servo cylinders, are well understood in the art and the fluid is controlled using valves. Tatsuo relates the invention to a servo cylinder or the like, therefore the invention is understood to use a valve.) to adjust a position of a piston according to the position command based on a position estimate associated with the position defined by the first time-of-flight, t1, and the second time-of-flight, t2, (End pg. 8: the piston rod insertion/retraction amount relative to the cylinder is detected in response to the control command; and at the fluid pressure cylinder that controls the piston rod insertion-retraction amount based on the error data between the detected data and the control command data). 
	Tatsuo acknowledges the impact of temperature on the working fluid within the cylinder including a pressure change and/or viscosity change in the fluid that affects propagation speed of the ultrasonic waves (page 4, first full para.). 
	Tatsuo fails to teach adjusting the position estimate to operate the fluid control valve based on a baseplate temperature derived from a fluid temperature defined by the first time of flight and the second time of flight.
	However, The temperature of the fluid can easily be determined from the propagation speed of the ultrasound, as taught by Tatsuo (l = CT1; and ∆l = C∆T1).  Knowing the temperatures of various elements can aide in understanding how the fluid will act/react when introduced into the cylinder.  Colder fluid will be more viscous and therefore will flow and move differently than hydraulic fluid at room temperature.  If the cylinder and fluid are at different temperatures, the fluid may expand within the cylinder and vice-versa.  Knowing the temperature of the cylinder and/or temperature of the fluid can determine how the hydraulic fluid will perform therefore, it can be important to know the temperatures when they can have variance.  
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to determine the temperature of the hydraulic fluid from the distance and time detected by Tatsuo. 

	However, 203 teaches piston 2 in a cylinder tube 1 and measurement of the position of the piston within the cylinder using an ultrasonic transducer 10 (Fig. 1) placed outside of the cylinder. 203 removes the time it takes for the ultrasound to travel through the cylinder wall at the bottom [0020].  203 removes the propagation time for the ultrasound to move through the cylinder tube bottom which is made of iron under the influence of temperature of the bottom of the cylinder. [0020]-[0022]. 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to determine the hydraulic fluid temperature and the base plate (cylinder wall) to remove the propagation time of the ultrasound through the wall and have the most accurate detected position of the piston and, further, adjust the position estimate to operate the fluid control valve based on a baseplate temperature derived from a fluid temperature defined by the first time of flight and the second time of flight and best anticipate and control the operation of the cylinder.

Claim 12: Tatsuo in view of 203 teaches the method of claim 11, previous. Tatsuo teaches an ultrasonic transceiver configured to output a first acoustic signal and define the first time-of-flight based on a first echo associated with the first acoustic signal (Tatsuo uses an ultrasonic transceiver 5 to emit a signal toward the concave (or convex) portion of the piston 3 and onto the portion without the feature and receive both signals (end page 5).  The first signal is reflected back and received as T1, the second signal is reflected from a different position and received as ∆T1.

Claim 13: Tatsuo in view of 203 teaches the method of claim 11.  Tatsuo teaches wherein the piston includes a head defining a step (concave part 6 defining step ∆l, Fig. 2), and the position estimate is calculated according to a transmission speed C and a height ∆l: l = (T1/ ∆T1)* ∆l (see pages 6-7). 	
	Tatsuo fails to teach wherein the position estimate is calculated according to a thickness, L, of the baseplate, and a transmission speed, vp, associated with the baseplate and wherein the position estimate is equal to                         
                            
                                
                                    t
                                    1
                                    -
                                    
                                        
                                            L
                                        
                                        
                                            v
                                            p
                                        
                                    
                                
                            
                            *
                            (
                            
                                
                                    h
                                
                                
                                    t
                                    2
                                    -
                                    t
                                    1
                                
                            
                            )
                        
                    .

	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to determine the hydraulic fluid temperature and the base plate (cylinder wall) to remove the propagation time of the ultrasound through the wall and have the most accurate detected position of the piston and, further, adjust the position estimate to operate the fluid control valve based on a baseplate temperature derived from a fluid temperature defined by the first time of flight and the second time of flight and best anticipate and control the operation of the cylinder. Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the basic principles of math and solve for unknowns using known variables in order to determine the parameters which are indicated as relevant according to the prior art and thereby determine the most accurate position of the piston and facilitate the best fluid control for the piston.

Claim 16: Tatsuo teaches a hydraulic control system comprising: a controller having stored instructions operable to receive a position command (end pg. 8:  the piston rod insertion/retraction amount relative to the cylinder is detected in response to the control command), receive a first time of flight and a second time of flight (reflected waves P1 and P2 provide a first time-of-flight T1 and second time-of-flight ∆T1, Fig. 3. See page 6) and 
	Operate a fluid control valve (Section 3, second para. Fluid pressure cylinders, including servo cylinders, are well understood in the art and the fluid is controlled using valves. Tatsuo relates the invention to a servo cylinder or the like, therefore the invention is understood to use a valve.) to adjust a position of a piston (piston 3) according to the position command based on a position estimate associated with the position defined by the first time of flight and the second time of flight (End pg. 8: the piston rod insertion/retraction amount relative to the cylinder is detected in response to the control command; and at the fluid pressure cylinder that controls the piston rod insertion-retraction amount based on the error data between the detected data and the control command data).
	Tatsuo acknowledges the impact of temperature on the working fluid within the cylinder including a pressure change and/or viscosity change in the fluid that affects propagation speed of the ultrasonic waves (page 4, first full para.). 
	Tatsuo fails to teach adjusting the position estimate to operate the fluid control valve based on a baseplate temperature derived from a fluid temperature defined by the first time of flight and the second time of flight.
	However, the temperature of the fluid can easily be determined from the propagation speed of the ultrasound, as taught by Tatsuo (l = CT1; and ∆l = C∆T1).  Knowing the temperatures of various elements can aide in understanding how the fluid will act/react when introduced into the cylinder.  Colder fluid will be more viscous and therefore will flow and move differently than hydraulic fluid at room temperature.  If the cylinder and fluid are at different temperatures, the fluid may expand within the cylinder and vice-versa.  Knowing the temperature of the cylinder and/or temperature of the fluid can determine how the hydraulic fluid will perform therefore, it can be important to know the temperatures when they can have variance.  
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to determine the temperature of the hydraulic fluid from the distance and time detected by Tatsuo. 
	The cylinder of Tatsuo places the transceiver 5 in a fluid tight manner within the wall of the cylinder 1 and therefore fails to teach a baseplate.  Tatsuo fails to teach a baseplate temperature derived from a fluid temperature defined by the first time of flight and the second time of flight. 
	However, 203 teaches piston 2 in a cylinder tube 1 and measurement of the position of the piston within the cylinder using an ultrasonic transducer 10 (Fig. 1) placed outside of the cylinder. 203 removes the time it takes for the ultrasound to travel through the cylinder wall at the bottom [0020].  203 removes the propagation time for the ultrasound to move through the cylinder tube bottom which is made of iron under the influence of temperature of the bottom of the cylinder. [0020]-[0022]. 


Claim 19:  Tatsuo in view of 203 teaches the system of claim 16, previous.  Tatsuo teaches a cylinder (cylinder 1) associated with the hydraulic piston 3.  
	Tatsuo fails to teach wherein the cylinder having a baseplate associated with the baseplate temperature.
	However, 203 teaches a cylinder 1 having a baseplate (bottom of the cylinder tube, Fig. 1) associated with the baseplate temperature (the baseplate is made of iron and under the influence of temperature of the bottom of the cylinder tube [0020].
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the device and method of Tatsuo with the device and method of 203 in order to use a known technique to improve similar devices as they both relate to cylinder temperatures, fluid, and piston position using ultrasound.

Claim 20: Tatsuo in view of 203 teaches the system of claim 16. Tatsuo teaches wherein the piston includes a head defining a step (concave part 6 defining step ∆l, Fig. 2), and the position estimate is calculated according to a transmission speed C and a height ∆l: l = (T1/ ∆T1)* ∆l (see pages 6-7). 	
	Tatsuo fails to teach wherein the position estimate is calculated according to a thickness, L, of the baseplate, and a transmission speed, vp, associated with the baseplate and wherein the position estimate is equal to                         
                            
                                
                                    t
                                    1
                                    -
                                    
                                        
                                            L
                                        
                                        
                                            v
                                            p
                                        
                                    
                                
                            
                            *
                            (
                            
                                
                                    h
                                
                                
                                    t
                                    2
                                    -
                                    t
                                    1
                                
                            
                            )
                        
                    .
	However, 203 teaches the removal of the transmission time for the ultrasound to travel through the bottom of the cylinder (see Fig. 1, [0020]).  This requires knowing the speed of the ultrasound and the properties of the material of the bottom of the cylinder, iron.  The above equation is determining the time 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to determine the hydraulic fluid temperature and the base plate (cylinder wall) to remove the propagation time of the ultrasound through the wall and have the most accurate detected position of the piston and, further, adjust the position estimate to operate the fluid control valve based on a baseplate temperature derived from a fluid temperature defined by the first time of flight and the second time of flight and best anticipate and control the operation of the cylinder. Further, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use the basic principles of math and solve for unknowns using known variables in order to determine the parameters which are indicated as relevant according to the prior art and thereby determine the most accurate position of the piston and facilitate the best fluid control for the piston. 

Claims 8, 9, 14, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Tatsuo in view of 203 further in view of Nagai (US6267042 herein after “Nagai”). 

Claim 8: Tatsuo in view of 203 teaches the piston position control system of claim 1.  Tatsuo in view of 203 fails to teach wherein the fluid temperature is based on a fluid lookup table that defines the fluid temperature with respect to the first time-of-flight and the second time-of-flight.
	However, Nagai teaches a lookup table to determine the speed of sound in oil versus the oil temperature (see Fig. 6). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a lookup table (as taught by Nagai) relating the speed of sound (which can be determined from the measurements and teachings of Tatsuo in view of 203) to oil temperature and thereby determine an oil temperature without any need for a temperature sensor and thereby have a fast, accurate determination of hydraulic fluid temperature. 

Claim 9: Tatsuo in view of 203 teaches the piston position control system of claim 1.  Tatsuo in view of 203 fails to teach wherein the baseplate temperature is based on a baseplate temperature lookup table that defines the baseplate temperature with respect to the fluid temperature.
	However, 203 teaches the removal of the propagation time of the ultrasound through the baseplate, wherein the baseplate in under the influence of temperature of the oil in the chamber [0021].  Therefore, the oil temperature influences the baseplate temperature that is also well understood to those of ordinary skill.  
	Nagai teaches the use of look-up tables (Fig. 6) which relates speed of sound to oil temperature. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a look-up table which relates oil temperature to cylinder wall (bottom or baseplate) temperature in order to have reliable, fast access to baseplate temperature without the need for an additional sensor and thereby accurately remove the propagation time through the baseplate. 

Claim 14:Tatsuo in view of 203 teaches the method of claim 11, previous. Tatsuo in view of 203 fails to teach wherein the fluid temperature is based on a fluid lookup table that defines the fluid temperature with respect to the first time-of-flight and the second time-of-flight.
	However, Nagai teaches a lookup table to determine the speed of sound in oil versus the oil temperature (see Fig. 6). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a lookup table (as taught by Nagai) relating the speed of sound (which can be determined from the measurements and teachings of Tatsuo in view of 203) to oil temperature and thereby determine an oil temperature without any need for a temperature sensor and thereby have a fast, accurate determination of hydraulic fluid temperature.

Claim 15: Tatsuo in view of 203 teaches the method of claim 11, previous. Tatsuo in view of 203 fails to teach wherein the baseplate temperature is based on a baseplate temperature lookup table that defines the baseplate temperature with respect to the fluid temperature.

	Nagai teaches the use of look-up tables (Fig. 6) which relates speed of sound to oil temperature. 	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a look-up table which relates oil temperature to cylinder wall (bottom or baseplate) temperature in order to have reliable, fast access to baseplate temperature without the need for an additional sensor and thereby accurately remove the propagation time through the baseplate.

Claim 17:Tatsuo in view of 203 teaches the system of claim 16, previous.  Tatsuo in view of 203 fails to teach wherein the fluid temperature is based on a fluid lookup table that defines the fluid temperature with respect to the first time-of-flight and the second time-of-flight.
	However, Nagai teaches a lookup table to determine the speed of sound in oil versus the oil temperature (see Fig. 6). 
	It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to use a lookup table (as taught by Nagai) relating the speed of sound (which can be determined from the measurements and teachings of Tatsuo in view of 203) to oil temperature and thereby determine an oil temperature without any need for a temperature sensor and thereby have a fast, accurate determination of hydraulic fluid temperature.

Claim 18: Tatsuo in view of 203 teaches the system of claim 16, previous.  Tatsuo in view of 203 fails to teach wherein the baseplate temperature is based on a baseplate temperature lookup table that defines the baseplate temperature with respect to the fluid temperature.
	However, 203 teaches the removal of the propagation time of the ultrasound through the baseplate, wherein the baseplate in under the influence of temperature of the oil in the chamber [0021].  Therefore, the oil temperature influences the baseplate temperature that is also well understood to those of ordinary skill.  
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US7197950 teaches the importance of hydraulic fluid temperature(s). 20170314581teaches various known cylinder materials. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN MORELLO whose telephone number is (313)446-6583. The examiner can normally be reached M-F 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN F MORELLO/Examiner, Art Unit 2861                                                                                                                                                                                                        12/1/21

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861